DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are pending for examination in a reply filed on 11/05/2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 3–11, and 13–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

4.	As to independent claim 1, the claim recites:
“obtaining telemetry data of a current deployment of virtual infrastructure resources within a current data center of a cloud provider that supports an existing service and an application deployed on the virtual infrastructure resources, wherein the telemetry data is collected over a period of time;
obtaining information regarding a set of constraints to be imposed on a resource optimization plan, including application-specific and service-specific preferences and constraints;
... identify a plurality of indicators of resource consumption relating to the currently deployed virtual infrastructure resources during the period of time; and
determining a resource optimization plan that is within the set of constraints and is based on a costing model associated with resources of an alternative data center of the cloud provider, the plurality of indicators of resource consumption and costs associated with the current deployment.”

As to independent claim 11, the claim recites similar language (e.g. simulating and output a modified first resource cluster configuration) of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the “computer-implemented” languages of claim 1, the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  For instance, claim 1 recites the additional elements of “computer” performs these steps.  The “computer” is recited at a high-level of 

Each claim further includes the additional element of:
(a)   “applying a deep learning algorithm to the telemetry data” to identifying a plurality of indicators.

This element however represents well-understood, routine, conventional activity in the computer or information technology field.
The Examiner hereby takes official notice that using a deep learning algorithm to discover or identify additional data or information is a well-understood, routine, conventional feature or function in the computer or information technology field.

As shown, the claimed processes include the elements of:
(a)   “a current deployment of virtual infrastructure resources within a current data center of a cloud provider that supports an existing service and an application deployed on the virtual infrastructure resources;”
(b)   “a set of constraints to be imposed on a resource optimization plan, including application-specific and service-specific preferences and constraints;” and
(c)   “a resource optimization plan that is feasible within the set of constraints based on a costing model associated with resources of an alternative data center of the cloud provider.”



Accordingly, the additional elements of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.

5.	As to dependent claims 3–10 and 13–20, each of these claims either (1) recites additional step(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage; and as a whole is also directed and confined to the same process set forth in claims 1 and 11.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Allowable Subject Matter
6.	Claims 2 and 20 recite additional element(s) amounting to significantly more than the abstract idea itself. Thus, they are objected to as being dependent upon a rejected base claim, but would be 

Response to Arguments
7.	Applicant’s arguments with respect to the claims have been considered but they are not persuasive.

In the Remarks, the Applicant contends that the claims are not directed to a judicial exception by referring to and on the basis of hypothetical example vii. of a “neural network” training claim found in MPEP 2106.04(a)(1) that provides non-limiting examples of claims that do not recite abstract ideas.
Applicant argues that because deep learning falls within the family machine learning methods requiring the use of a computer, the claimed invention does not recite any mental processes practically performed in the human mind.

The Examiner disagrees.

MPEP 2106.04(a)(1) example vii is specifically direct to a method of training a “neural network” comprising of executing a specific set of training steps to build an “improved” neural network for facial detection. By contrast, claim 1 is directed to a method of identifying a resource optimization plan using collected and processed (telemetry) data. 
Although claim 1 recites the application of a “a deep learning algorithm” to process the collected data, the deep learning algorithm is presented broadly and at a high-level of generality, without reciting any specific steps of the algorithm that are used to process the data. Accordingly, the incorporation of this additional element amounts no more than mere instructions to perform the “identify” step of the mental process using a well-understood, routine, conventional computer/data processing activity.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
December 3, 2021